UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 11-K x ANNUAL REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE FISCAL YEAR ENDED DECEMBER 31, 2011 OR o TRANSITION REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 1-15052 THE BERKSHIRE GAS COMPANY 401(k) PLAN FOR UNION EMPLOYEES (Full Title of the Plan) 157 Church Street New Haven, CT 06506 (Name of the issuer of the securities held pursuant to the plan and the address of its principal executive offices) Financial Statements and Supplemental Schedule (Unaudited) THE BERKSHIRE GAS COMPANY 401(k) PLAN FOR UNION EMPLOYEES Years Ended December 31, 2011 and 2010 Plan Number: 005 Plan Sponsor EIN: 04-1731220 THE BERKSHIRE GAS COMPANY 401(k) PLAN FOR UNION EMPLOYEES Years Ended December 31, 2011 and 2010 CONTENTS Page Statements of net assets available for plan benefits 2 Statement of changes in net assets available for plan benefits 3 Notes to financial statements 4-12 Supplemental schedule: Schedule of assets (held at end of year) 13 Contents THE BERKSHIRE GAS COMPANY 401(k) PLAN FOR UNION EMPLOYEES STATEMENTS OF NET ASSETS AVAILABLE FOR PLAN BENEFITS (Unaudited) As of December 31, Total Total Assets Investments, at fair value Registered investment companies $ $ Stable value funds Total investments Notes receivable from participants Net assets reflecting all investments at fair value Adjustment from fair value to contract value for fully benefit-responsive investment contracts ) Net assets available for benefits $ $ The accompanying notes are an integral part of the financial statements. 2 Contents THE BERKSHIRE GAS COMPANY 401(k) PLAN FOR UNION EMPLOYEES STATEMENT OF CHANGES IN NET ASSETS AVAILABLE FOR PLAN BENEFITS (Unaudited) Year Ended December 31, Additions Investment Income (Loss): Interest and dividend income $ Other Net depreciation in fair value ) Interest income on notes receivable from participants Contributions: Employer contributions Employee contributions Rollover contributions Total additions Deductions Payment of benefits Transfers to other qualified plans Total deductions Net increase Net assets available for benefits: Beginning of year End of year $ The accompanying notes are an integral part of the financial statements. 3 Contents THE BERKSHIRE GAS COMPANY 401(k) PLAN FOR UNION EMPLOYEES NOTES TO FINANCIAL STATEMENTS – (Unaudited) Years Ended December 31, 2011 and 2010 1. Description of Plan: The following brief description provides general information of The Berkshire Gas Company/401(k) Plan For Union Employees (the “Plan”), sponsored by The Berkshire Gas Company (the “Company”), whose parent company, Berkshire Energy Resources, is a wholly owned subsidiary of UIL Holdings Corporation (“UIL Holdings”).Participants should refer to the Plan document for a more complete description of the Plan's provisions.Berkshire Energy Resources was acquired by UIL Holdings on November 16, 2010; there was no effect on participant balances. General: The Plan is a defined contribution 401(k) plan meeting the requirements of Sections 401(a), and related provisions of the Internal Revenue Code (the “IRC”).All employees who are covered by a collective bargaining agreement are eligible to participate in the Plan as of the first day of the month after they have attained age 21 and completed 12 months of employment.Effective February 1, 2012, employees are no longer required to have reached age 21 to participate in the Plan. The purpose of the Plan is to provide eligible employees with an opportunity and incentive to save for their retirement. The Plan is administered by T. Rowe Price Trust Company, as Trustee.The Plan is subject to the provisions of the Employee Retirement Income Security Act of 1974 as amended (“ERISA”). Contributions: Participant:Eligible employees may contribute up to 50% of eligible compensation on a pre-tax basis as savings contributions to their accounts during each year, subject to IRC limitations as defined.Participants can direct the investment of contributions, which must be made in 1% increments, among various investment options.Eligible employees are automatically enrolled in the Plan at a 6% contribution level unless they specifically opt out of coverage after having been enrolled according to the Plan’s auto-enrollment provisions. Employer:Participants are immediately eligible to receive company matching contributions once they are enrolled in the Plan.The matching contribution for participants hired prior to March 5, 2010 is 100% of the first 1% of eligible compensation that is contributed to the Plan and 50% of the next 2% to 6% of eligible compensation that is contributed to the Plan, not to exceed 3.5% of eligible compensation.The matching contribution for participants hired after March 5, 2010 is as follows: 4 Contents THE BERKSHIRE GAS COMPANY 401(k) PLAN FOR UNION EMPLOYEES NOTES TO FINANCIAL STATEMENTS – (Unaudited) Years Ended December 31, 2011 and 2010 1. Description of Plan (continued): Contributions (continued): Employee Company Contribution Contribution 1% 1.25% 2% 2.50% 3% 3.75% 4% 5.00% 5% 6.25% 6% 7.50% Matching contributions are invested according to participants’ chosen investment allocations. Vesting: Participants are fully vested in the total value of all contributions upon entering the Plan. Notes receivable from participants: Participants may borrow from their accounts a minimum of $1,000, up to a maximum equal to the lessor of $50,000 less the highest outstanding loan balance in the prior twelve months or one-half the present value of the vested portion of the participant’s accounts.Loan terms may not exceed five years except in the case of the purchase of a primary residence in which case the term may not exceed ten years.Participants are limited to one general purpose loan and one primary residence loan at a given time. The loans are collateralized by the balance in the participant’s account and bear interest equal to the prime interest rate on the first day of the month the loan is issued plus 1%.Interest rates at December 31, 2011 ranged from 4.25% to 9.25%, which was dependent on the market rate at the time the loan was made, as defined.Principal and interest is paid ratably through payroll deductions.Loans in default as of December 31, 2011 and 2010 were $66,391 and $76,229, respectively. 5 Contents THE BERKSHIRE GAS COMPANY 401(k) PLAN FOR UNION EMPLOYEES NOTES TO FINANCIAL STATEMENTS – (Unaudited) Years Ended December 31, 2011 and 2010 1. Description of Plan (continued): Payment of benefits: Upon termination of service, a participant may elect to receive a lump sum payment, installment payments, or partial payments as requested from time to time by the Participant. Terminated participants may also choose to maintain their accounts with the Plan administrator.Benefit payments before termination of service are permitted under certain circumstances consistent with Plan qualification requirements. Plan termination: Although it has not expressed any intent to do so, the Company has the right under the Plan to discontinue its contributions at any time and to terminate the Plan subject to the provisions of the Company’s collective bargaining agreement and ERISA.Upon such termination of the Plan, the interest of each participant may be distributed to such participant or his or her beneficiary at the time prescribed by the Plan terms and the IRC or may be transferred to another qualified plan maintained by the Company or its successor. 2. Summary of accounting policies: Basis of accounting: The financial statements of the Plan are prepared using the accrual method of accounting. Investment contracts held by a defined contribution 401(k) plan are required to be reported at fair value.However, contract value is the relevant measurement attribute for that portion of the net assets available for benefits of a defined contribution 401(k) plan attributable to fully benefit-responsive investment contracts because contract value is the amount participants would receive if they were to initiate permitted transactions under the terms of the Plan. Basis of presentation: The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets, liabilities and changes therein, and disclosure of contingent assets and liabilities.Actual results could differ from those estimates. Investment valuation and income recognition: The Plan’s investments are stated at fair value.Fair value is the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date.Purchase and sales of investments are recorded on atrade-date basis.Interest income is accrued when earned.Dividend income is recorded on the ex-dividend date.Participants can purchase or redeem shares or units on a daily basis in any of the Plan’s funds based on the funds’ reported net asset value per share. 6 Contents THE BERKSHIRE GAS COMPANY 401(k) PLAN FOR UNION EMPLOYEES NOTES TO FINANCIAL STATEMENTS – (Unaudited) Years Ended December 31, 2011 and 2010 2. Summary of accounting policies (continued): Plan expenses: Investment fund management fees are charged to the Plan and reduce participant investment returns.Substantially all other expenses are paid by the Company. Payment of benefits: Benefits are recorded when paid. New Accounting Pronouncements: In May 2011, the FASB issued amendments to ASC 820 “Fair Value Measurements and Disclosures.”Some of the amendments clarify the FASB’s intent about the application of existing fair value measurement requirements and others change a particular principle or requirement for measuring fair value or for disclosing information about fair value measurements.This guidance is effective during interim and annual periods beginning after December 15, 2011 and is to be applied on a prospective basis.The implementation of this guidance is not expected to have a material impact on the Plan’s financial statements. Subsequent Events: Subsequent events have been evaluated through June 28, 2012, the date in which the form 11-K is to be filed. 3. Fair value measurements: ASC 820, Fair Value Measurements and Disclosures, establishes a fair value hierarchy that prioritizes the assumptions used in valuation techniques to measure fair value.This hierarchy consists of three broad levels as described below: Level 1 – Unadjusted quoted prices in active markets that are accessible at the measure-ment date for identical unrestricted assets or liabilities; Level 2 – Quoted prices in active markets for similar assets and liabilities or quoted prices in less active dealer or broker markets; 7 Contents THE BERKSHIRE GAS COMPANY 401(k) PLAN FOR UNION EMPLOYEES NOTES TO FINANCIAL STATEMENTS – (Unaudited) Years Ended December 31, 2011 and 2010 3. Fair value measurements (continued): Level 3 – Prices or valuations that require inputs that are both significant to the fair value measurement and are unobservable. The Plan uses appropriate valuation techniques based on the available inputs to measure the fair value of its investments.When available, the Plan measures fair value using Level 1 inputs because they generally provide the most reliable evidence of fair value.Level 3 inputs are only used when Level 1 or Level 2 inputs are not available. A description of the valuation methodologies used to measure Plan assets at fair value is provided below: Level 1 fair value measurements: Registered investment companies – The shares of registered investment companies’ trade on an active market and are valued at net asset value. Level 2 fair value measurements: Stable value fund – The fair value is based on the underlying net asset value of the commingled trust funds. The preceding methods described may produce a fair value that may not be indicative of net realizable value or reflective of future fair values.Furthermore, although the Plan believes its valuation methods are appropriate and consistent with other market participants, the use of different methodologies or assumptions to determine the fair value of certain financial instruments could result in a different fair value measurement at the reporting date. Stable Asset Income Fund:The objective of the collective trust fund constituting the stable asset income fund is to seek the preservation of principal, while providing current income and liquidity.The fund invests in a highly diversified fixed income strategy which may include U.S. treasury and agency securities, mortgage-backed securities, asset-backed securities, commercial mortgage-backed securities, private mortgages, corporate bonds and short-term investments.The fund may also invest in synthetic guaranteed investment contracts (GICs) and similar products.The fund invests in other commingled pension trust funds established, operated, and maintained by JPMorgan Chase Bank. 8 Contents THE BERKSHIRE GAS COMPANY 401(k) PLAN FOR UNION EMPLOYEES NOTES TO FINANCIAL STATEMENTS – (Unaudited) Years Ended December 31, 2011 and 2010 3. Fair value measurements (continued): The following table sets forth the Plan’s investments that are reported at fair value in the accompanying statements of net assets available for plan benefits. December 31, 2011 Fair Value Measurements Using: Quoted Prices Significant in Active Other Significant Markets for Observable Unobservable Identical Assets Inputs Inputs Fair Value (Level 1) (Level 2) (Level 3) Registered investment companies: Target date funds $ $ $
